Citation Nr: 1828226	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-58 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1970.  He passed away in August 2015.  The appellant is the Veteran's surviving spouse; in addition to pursuing her own appeal, she has been substituted as the claimant in the Veteran's appeal. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had a confirmed history of Parkinson's disease.  See February 2011 Dr. E.G. Statement of Attending Physician.  

2.  The Veteran died in August 2015.  An August 2015 certificate of death lists the cause of his death as Parkinson's disease.

3.  The Veteran had military service on and around the perimeter of the Takhli Royal Thai Air Force Base in Thailand from June 1966 to June 1967; as a result, he is presumed to have been exposed to herbicide agents.

4.  The Parkinson's disease that caused the Veteran's death is presumed to be related to exposure to herbicide agents during his active military service in Thailand.



CONCLUSIONS OF LAW

1. The criteria for service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1101, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Parkinson's disease. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For certain diseases, service connection may also be granted on a presumptive basis due to exposure to herbicides.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Parkinson's disease is such a disease. 

The Veteran's service personnel and treatment records reveal that he "[p]articipated in counter-insurgency operations while stationed in Thailand from June 24, 1966 to June 19, 1967."  Personnel records further reveal that the Veteran was stationed at the Takhli Royal Thai Air Force Base with the 354th Tactical Fighter Squadron.  These records include a Technician Sergeant performance report for the period from December 1966 to June 1967 documenting his outstanding performance as an Assistant Crew Chief during this period, including his technical ability and knowledge of the F-105 aircraft. 

The Appellant principally contends that the Veteran developed Parkinson's disease as a result of herbicide exposure while serving in Thailand during the Vietnam War. 

A May 2010 VA Compensation and Pension Bulletin indicates that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical or procured from the Republic of Vietnam, or commercial and a variant of much greater strength with the characteristics of tactical herbicides.

Thus, when herbicide-related claims involving Thailand service are received, VA must determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, 1.H.5.b was thereby adopted for application in cases where a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era (February 28, 1961 to May 7, 1975) at one of the specified RTAFBs, including at Takhli, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter, then herbicide exposure is conceded.

The issue is whether the Veteran's duties placed him near the Takhli Royal Thai Air Force Base perimeter.  The Appellant stated in the February 2017 substantive appeal that "I contend that his service in Thailand should make him entitled to exposure to agent orange."  In addition, the Veteran asserted in an October 2011 statement that "I did serve in Thailand and I believe that my service in Thailand I did get exposure to Agent Orange."  In broadly interpreting the Veteran's statements, the Appellant argues that the Veteran was exposed to herbicide agents when traveling near the perimeter of the Takhli Royal Thai Air Force Base in the exercise of his service duties.  

Given the proximity of the runway to the perimeter of the air base, the Board concludes that the Veteran's contentions are consistent with his service duties as an Assistant Crew Chief.  Further, the May 2010 VA Compensation and Pension Bulletin found that there was significant use of herbicides on the fenced-in perimeters of military air base, to include the Takhli Royal Thai Air Force Base. Therefore, as herbicide agents were applied along the perimeter of the Takhli Royal Thai Air Force Base, and the Veteran's competent and credible testimony places him on the perimeter, the presumption of herbicide exposure is applicable in this case.  38 C.F.R. § 5107 (b); 38 C.F.R §§ 3.102, 3.307.  

The next question before the Board therefore is whether the Veteran developed Parkinson's disease as a result of his exposure to herbicide agents.  In this regard, applicable regulations recognize Parkinson's disease as being presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Any reasonable doubt that exists regarding the merits of these claims is therefore resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for Parkinson's disease is warranted.

II. Cause of the Veteran's Death

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.  

The Veteran's August 2015 death certificate states that the causes of his death was Parkinson's disease, and those findings are supported by the medical evidence of record that documents the treatment he received shortly before he passed away.  As just discussed, the Board finds that service connection for the Veteran's Parkinson's disease is warranted.  Accordingly, service connection for the cause of the Veteran's death is also warranted.



ORDER

Service connection for Parkinson's disease is granted. 

Service connection for the cause of the Veteran's death is granted. 





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


